Merrick, J.
The plaintiff contends, that under the provisions of the St. of 1855, c. 264, he is entitled to the property taken and sold by the defendants. This statute exempts from levy on execution, amongst other things, the tools and implements, materials, stock and fixtures of the debtor, necessary for carrying on his trade or occupation, to an amount not exceeding five hundred dollars. It has heretofore been determined that this provision, being merely amendatory of § 22 of c. 97 of the Rev. Sts., was intended to vary that section, only in respect to the species and value of the property exempted from attachment, and not at all in relation to the class of persons by whom its benefits are to be enjoyed. Smith v. Gibbs, 6 Gray, 298. The clause in this section, which exempts from attachment the tools and implements of a debtor, has never been so construed as to embrace that class of persons who are engaged merely in the business of buying and selling articles of merchandise. On the contrary, it has always been considered as having been intended specially for the. benefit of those to whom, on account of their peculiar pursuits and avocations, tools and implements are essential to make their labor available, and to enable them to complete the work which they undertake to perform. Thus, in one case, it was said by the court that the obvious design and effect of the law was to secure to handicraftsmen the means by which they are accustomed to obtain subsistence in their respective employments. Howard v. Williams, 2 Pick. 80. More recently it was held, that the provisions of these statutes did not apply to one who was engaged in large and extended manufacturing operations, requiring the cooperation of many persons in the various parts of the work to be done, and a heavy outlay of expenditure for machinery. Smith v. Gibbs, above cited.
The present is not similar, in the facts upon which it rests, to either of those cases; but it is within the principle upon which each of them was decided. In his business as a country storekeeper, the plaintiff had no work to do, which required to be *71wrought, by the aid and instrumentality of tools and implements. In that respect, his business bore no resemblance to the occupation or the necessities of the artisan, mechanic or actual cultivator of the soil.
The real purpose and meaning of the provisions of these statutes seem to be fully developed in the recent act of the legislature, in which the materials and stock of the debtor, to be exempted from attachment, are described to be such as are designed and procured by the debtor for carrying on his trade and business, and necessary therefor, and intended to be used and wrought therein. Si. 1857, c. 235, § 1. The property of which the plaintiff was possessed, at the time of his application for the benefit of the act for the relief of insolvent debtors, not having been of that description, nor, within the meaning of the provisions of law, exempt from attachment, passed by assignment to the defendants; and judgment must therefore be rendered, according to the agreement of the parties, in their behalf.

Judgment for the defendants.